Case 8:19-cv-01149-JVS-KES Document 28 Filed 08/23/19 Page 1 of 2 Page ID #:376



  1   Michael C. Hendershot (State Bar No. 211830)
      mhendershot@jonesday.com
  2   Matthew J. Silveira (State Bar No. 264250)
      msilveira@jonesday.com
  3   JONES DAY
      Silicon Valley Office
  4   1755 Embarcadero Road
      Palo Alto, CA 94303
  5   Telephone: +1.650.739.3939
      Facsimile: +1.650.739.3900
  6
      Andrea W. Jeffries (State Bar No. 183408)
  7   JONES DAY
      555 South Flower Street, Fiftieth Floor
  8   Los Angeles, California 90071-2452
      Telephone: +1.213.489.3939
  9   Facsimile: +1.213.243.2539
 10
      Attorneys for Defendants
 11   H&R BLOCK, INC. and HRB DIGITAL LLC
 12
                           UNITED STATES DISTRICT COURT
 13
                          CENTRAL DISTRICT OF CALIFORNIA
 14
                                   SOUTHERN DIVISION
 15
 16
 17   UNILOC 2017 LLC,                    Case No. 8:19-cv-01149-JVS-KES

 18                  Plaintiff,           DEFENDANTS H&R BLOCK, INC.
                                          AND HRB DIGITAL LLC’S NOTICE
 19         v.                            OF MOTION AND MOTION TO
                                          DISMISS FOR LACK OF PERSONAL
 20   H&R BLOCK, INC. and HRB             JURISDICTION AND IMPROPER
      DIGITAL LLC,                        VENUE
 21                  Defendants.          Date:        September 23, 2019
 22                                       Time:        1:30 p.m.
                                          Courtroom:   10C
 23                                       Judge:       Hon. James V. Selna

 24
 25
 26
 27
 28

                                                         NOTICE OF MOTION AND MOTION
                                                               CASE NO. 8:19-cv-01149-ADS
Case 8:19-cv-01149-JVS-KES Document 28 Filed 08/23/19 Page 2 of 2 Page ID #:377



  1           TO ALL PARTIES AND COUNSEL OF RECORD:
  2           PLEASE TAKE NOTICE that on September 23, 2019, at 1:30 P.M., or as
  3   soon thereafter as counsel may be heard, in Courtroom 10C of the above-entitled
  4   Court located at Ronald Reagan Federal Building and United States Courthouse,
  5   411 West Fourth Street, Santa Ana, California, Defendants H&R Block, Inc.
  6   (“Block, Inc.”) and HRB Digital LLC (“HRB Digital”) will move for an order
  7   dismissing this litigation for lack of personal jurisdiction and improper venue
  8   (“Motion”).
  9           This Motion is made following the conference of counsel pursuant to L.R. 7-
 10   3, which took place on July 30, 2019.
 11           Defendants’ Motion is based on this Notice of Motion and Motion; the
 12   concurrently-filed Memorandum of Points and Authorities; the declarations of
 13   Andrea W. Jeffries and Scott W. Andreasen in support of the same; all exhibits
 14   filed in support of same; the pleadings and papers on file in this action; and upon all
 15   other evidence and arguments that may be presented to the Court prior to or at any
 16   hearing on this Motion.
 17    Dated: August 23, 2019                     Respectfully submitted,
 18                                               JONES DAY
 19
                                                  By: /s/ Andrea W. Jeffries
 20                                                  Andrea W. Jeffries
 21                                               Attorneys for Defendants
                                                  H&R BLOCK, INC. AND HRB
 22                                               DIGITAL LLC
 23
 24   NAI-1508606897v1


 25
 26
 27
 28

                                                            NOTICE OF MOTION AND MOTION
                                                                  CASE NO. 8:19-cv-01149-ADS
